Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Steven DeWayne Pruitt, Appellant                      Appeal from the 8th District Court of
                                                      Hopkins County, Texas (Tr. Ct. No.
No. 06-14-00059-CR        v.                          1323452). Opinion delivered by Chief
                                                      Justice Morriss, Justice Moseley and Justice
The State of Texas, Appellee                          Burgess participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Steven DeWayne Pruitt, pay all costs of this appeal.




                                                      RENDERED APRIL 8, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk